DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 10 are pending for examination.  Claims 1 – 10 are amended.

Claim Interpretation
Claim 1, lines 3 – 5, “a task table”, “a first set …”, and “a second set…” are not positively recited.  The claim recites -- a memory configured to store a task table… -- The task table is intended use since the memory just configured to store; it does not actually store a task table.  Examiner suggests the claim is amended to recite a memory stores a task table….
As to claims 2 – 10 are rejected as they depend on rejected claim 1.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, line 12, “approximately” is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzo et al., (JP 2011141782 A in English version) in view of Hiroaki et la., (JP 2002049498 A in English version).
Masuzo reference was cited in previous office action.

As to claim 1, Masuzo teaches a vehicle control apparatus that controls operation of a vehicle, comprising: 
A memory configured to store a task table (“…execution task table 47…” para. 0035) comprising a plurality of control tasks (“…task programs and applying arithmetic processing to the sensor values…” abstract and para. 0009) for controlling the operation of the vehicle (“…The information processing apparatus 100 mounted on the vehicle may be referred to as an ECU (Electronic Control Unit) or an electronic control unit…” figure 2 and associated text), [wherein a priority level is assigned to each of the plurality of control tasks];
 a first processor core (“…allocating processing to a processor core…” can be a first processor core among multiple CPU cores, para. 0010 and 0015) configured to execute a first set of the plurality of control tasks (“…assigns tasks 1 to n to the sub CPU 1…” task 1 to CPU 1, para. 0035) [responsive to a user operation in a first order based on the priority level of each of the control tasks of the first set of the plurality of control tasks]; 
a second processor core (“…allocating processing to a processor core …” can be a second processor core among multiple CPU cores, para. 0010 and 0015) configured to execute a second set of the plurality of control tasks (“…assigns tasks 1 to n to the sub CPU 1 or sub CPU 2…” task 2 to CPU 2, para. 0035) [responsive to the user operation in a second order based on the priority level of each of the control tasks of the second set of the plurality of control tasks]; and
a process configured to perform update processing to update the task table only when the vehicle control apparatus is activated or terminated (“…The processing status registration unit 45 registers an initial processing status in the execution task 47 at the time of startup of the card 100 (at the time of power-on), and then updates the execution task table 47 based on the notification from the load distribution unit 44…” para. 0039), wherein the vehicle control apparatus is activated when the vehicle is turned on and the vehicle control apparatus is terminated when the vehicle is turned off (“…In order to monitor the load factor of each of the sub CPUs 1,2 and 2, the load factor calculation control unit 41 determines that the load factor of the sub CPU 1 has reached the timing of calculating the load factor of the sub CPU periodically or upon detecting the start of the new vehicle unit…” para. 0040).
Masuzo do not but Hiroaki teaches wherein a priority level is assigned to each of the plurality of control tasks (“…each task according to the preset priority tasks in order to priority by setting a priority list…” para. 0010); responsive to a user operation (“…a user to program…” 0054) in a first order based on the priority level of each of the control tasks of the first set of the plurality of control tasks and responsive to the user operation in a second order based on the priority level of each of the control tasks of the second set of the plurality of control tasks (“…the next event is selected from an event list…” para. 0054) and (A priority list arranging respective tasks in the order of priority in accordance with priority level set up in respective tasks is set up…” Solution of page 1 and para. 0010).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by applying the teachings of Hiroaki because Hiroaki teaches the same field of the invention of tasks processing and controlling of an automobile (para. 0006 and 0009) and Hiroaki would automatic control and set priority for each task of plurality of tasks since the starting cycle is measured and executed (para. 0008 – 0009).

As to claim 3, Masuzo modified by Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the task table defines the first set of the plurality of control tasks and the second set of the plurality of control tasks (“…The execution task table 47 is data in a table in which the tasks currently being executed by the sub CPUs 1 and 2 are registered…” would include first and second set of control tasks, para. 0035), 
 
As to claim 6, Masuzo modified by Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the task table defines allowable execution time designating a range of time allowable as time taken for executing the plurality of control task (“…factor calculation control unit 41 sets a predetermined time (for example, several millimeters to several 10 of millimeters, several 100 of milliseconds)…” para. 0041), and 
the update processing updates the task table such that the first processor core and the second processor core satisfy the allowable execution time (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).  

As to claim 7, Masuzo modified by Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the task table defines an execution order of the plurality control tasks (“…For example, instructions are read in the order of execution in the instruction queue 36 in conjunction with the synchronous clock” para. 0022), and 
the update processing updates the task table (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).
Masuzo does not but Hiroaki teaches
such that the execution order is satisfied when the first processor core executes the first set of the plurality of control tasks and the second processor core executes the second set of the plurality of control tasks (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by applying the teachings of Hiroaki because Hiroaki teaches the same field of the invention of tasks processing and controlling of an automobile (para. 0006 and 0009) and Hiroaki would automatic control and set priority for each task of plurality of tasks since the starting cycle is measured and executed (para. 0008 – 0009).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo and Hiroaki, and further in view of Yi, (US PUB 2017/0024251).

As to claim 2, Masuzo and Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein the processor is further configured to: 
perform load measurement processing to measures a first  processing load taken (“…load factor calculation unit…” para. 0049 - 0050) for the first processing core (“…allocating processing to a processor core…” can be a first processor core among multiple CPU cores, para. 0010 and 0015)  to execute the first set of the plurality of control tasks and a second processing load taken for the second processor core to execute the second set of the plurality of control tasks (“…allocating processing to a processor core…” can be a first processor core among multiple CPU cores, para. 0010 and 0015);
wherein the update processing updates the first set of the plurality of control tasks and the second set of the plurality of control tasks within the task table  (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).
Masuzo and Hiroaki do not but Yi teaches
such that the first processing load is approximately equal to the second processing load  (“… the size of the run-time slice allocated to each task in the second processing stage is equal…” para. 0036 - 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teaching of Yi because Yi would measure load by calculating size of resources allocated to each task to be equal to execute same task efficiently (para. 0037 – 0038). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo and Hiroaki, as applied to claim 1, and further in view of Wakita, (US PUB 2017/0270068).
Wakita reference was cited in previous office action.

As to claim 4, Masuzo and Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the processor records only the first set of the plurality of control tasks [in the first sub-table], and records only the second set of the plurality of control tasks 16[in the second sub-table] (“The processing status registration unit 45 registers an initial processing status in the execution task 47 at the time of startup of the card 100 (at the time of power-on), and then updates the execution task table 47 based on the notification from the load distribution unit 44. information processing apparatus” para. 0039).
Masuzo and Hiroaki do not but Wakita teaches
the first sub-table and the second sub-table (Figure 3B and associated text, especially para. 0025 shows that the first entry of the table 302 to be claimed first sub-table “diagnosis A” for controlling first set control task VSA (Vehicle Stability Assist) and the second entry of the table 302 to be claimed second sub-table for controlling second set control task electronic parking brake (EPB), and so on).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo and Hiroaki by adopt the teachings of Wakita because Wakita would specifically store details of particular ECU/arithmetic device for particular task to process particular request for quick response upon request (para. 0025).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo and Hiroaki, as applied to claim 1, and further in view of Hyodo, (US PUB 2007/0021847 hereinafter Hyodo).
Hyodo reference was cited in previous office action.

As to claim 5, Masuzo and Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the task table defines a [fixed] control task for which one of the first processor core and the second processor core needs to execute (“…allocating processing to a processor core…” can be a first and second processor core among multiple CPU cores, para. 0010 and 0015). 
Masuzo and Hiroaki do not but Hyodo teaches 
fixed and relocatable control task (“The ROM 2 of the ECU 2 contains a task T21 that only the ECU 2 can execute, and a task T12' that the ECU 2 can execute when requested from the ECU 1. The task T12 stored within the ROM 1 of the ECU 1, and the task T12' stored within the ROM 2 of the ECU 2 are the same in the type and details of arithmetic processing…” para. 0032), and
the update processing updates only a portion of the task table defining the relocatable control task (“f the ECU 1 makes the request to the ECU 2, therefore, a program that has been converted into a form convenient for executing arithmetic processing of the task TA is prestored within the ECU 2…” para. 0025).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo and Hiroaki by adopt the teachings of Hyodo because Hyodo would specific define details of the task for easily maintenance (para. 0032).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo, Hiroaki, Yi, as applied to claim 2, and further in view of Kim, (US PUB 2015/0339163).
Kim reference was cited in previous office action.

As to claim 8, Masuzo, Hiroaki and Yi teach the vehicle control apparatus according to claim 2, Masuzo, Hiroaki, and Yi does not but Kim teaches wherein the processor is further configured to 
store measured data describing a measurement result of the first processing load and second processing load in external memory disposed outside the vehicle control apparatus (“…external device (e.g. computer or server) connected through the communication module 920….” Para.0115), wherein the processor acquires the measured data from the external memory (“…According to an embodiment, the electronic device 901 may receive the user input made by means of an external device (e.g. computer or server) connected through the communication module 920….” Para.0115) and the 17update processing updates the task table in accordance with the measured data (“…The electronic device application may manage (e.g., install, delete, and update) the function of an external electronic device (e.g., turn-on/off of the electronic device 104…” para. 0042) and (“… when the electronic device is booted, may measure the electric current consumption of the battery for each operating frequency and reflect the measured electric current consumption in the frequency-current consumption mapping table to update the table” para. 0056 and 0096).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo, Hiroaki, and Yi by adopt the teaching of Kim because Kim would measure and plan to prevent for a worst load processing to keep up with demand load (para. 0061 - 0067). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo and Hiroaki, as applied to claim 1, and further in view of Kim, (US PUB 2015/0339163).

As to claim 9, Masuzo and Hiroaki teaches the vehicle control apparatus according to claim 1, Masuzo and Hiroaki do not but Kim teaches wherein the processor is further configured to: 
Receives a provisional task table from a user via an on-vehicle network, the provisional task table comprising provisional control tasks (“…The input/output interface 140 delivers the command or data input by the user through an input/output device (e.g. sensor, keyboard, and touchscreen) to the processor 120, memory 130, communication interface 160, and/or arithmetic and logic unit control module 170 by way of the bus 110. For example, the input/output interface 140 may provide the processor 120 with data entered by a user on a touchscreen…” para. 0044), 
wherein the update processing updates the task table according to the provisional control tasks from the provisional task table (“… when the electronic device is booted, may measure the electric current consumption of the battery for each operating frequency and reflect the measured electric current consumption in the frequency-current consumption mapping table to update the table” para. 0056 and 0096).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo and Hiroaki by adopt the teaching of Kim because Kim would measure and plan to prevent for a worst load processing to keep up with demand load (para. 0061 - 0067). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo and Hiroaki, as applied to claim 1, and further in view of Ishigooka et al., (US PUB 2015/0039865 hereinafter Ishigooka).
Ishigooka reference was cited in previous office action.

As to claim 10, Masuzo teaches the vehicle control apparatus according to claim 1, Masuzo and Hiroaki do not but Ishigooka teaches wherein 
the memory stores a plurality of the task tables (“…While two arithmetic units, two update type tables, and two numbers of engine revolutions are used in Embodiment 1 for convenience of explanation, these are not limiting. For example, three arithmetic units, three update type tables, and three numbers of engine revolutions may be used, or four arithmetic units, four update type tables, and four numbers of engine revolutions may be used” para. 0034), 
the processor is further configured to receive data designating which of the plurality of task tables needs execution (“…This table shows a data ID 1120 identifying the type of data, an update flag 1121 indicating the presence/absence of update of data, and a CPU number on which the data indicated by the data ID is updated…” para. 0035), and 
the first processor cord and the second processor core execute the plurality of task tables designated by the processor (“…The update type table for CPU 1 112 shows data which the arithmetic unit 101 should be synchronized with” para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo and Hiroaki by adopt the teachings of Ishigooka because Ishigooka would provide multiple tables to organize and maintain the information (para. 0034 – 0036).

   Response to Arguments
Claim Rejections - 35 U.S.C. § 112 (page 6 of remark)
Applicant’s arguments, with respect to the rejection of under have been fully considered but are not persuasive.  
As to claim 2, “approximately” in indefinite.

Claim Rejections - 35 U.S.C. § 102 (pages 6 - 8 of remark)
Applicant’s arguments, with respect to claims 1 – 3, and 6 - 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuzo and Hiroaki.

Claim Rejections - 35 U.S.C. § 103 (pages 8 - 9 of remark)
Applicant’s arguments, with respect to claims 2, 4, 5, and 8-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuzo, Hiroaki, Hyodo, Yi, Kim, and Ishigooka.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Ryoji, (JP 2013152636 A in English version), discloses task scheduling and allocation for a vehicle in order of priority (title, abstract and figures 1 – 15).
Akihoshi, (JP 2016124509 A in English version), discloses a vehicle control device to reduce complexity of communication system (title and abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194 

/s. SOUGH/
SPE, AU 2192/2194